Exhibit 10.5

HONEYWELL INTERNATIONAL INC.
INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES

AMENDED AND RESTATED AS OF JANUARY 1, 2009

I.

I.   Purpose

     The purpose of the Honeywell International Inc. Incentive Compensation Plan
for Executive Employees (the “Plan”) is to attract and retain highly qualified
employees, to obtain from each the best possible performance, to establish a
performance goal based on Consolidated Earnings for Incentive Compensation
Awards for Senior Executive Employees and to underscore the importance to
employees of achieving particular business objectives established for Honeywell
International Inc. and its operating units.

II. Definitions

     For the purposes of the Plan, the following terms shall have the following
meanings:

     A. Awards. Incentive Compensation Awards or Long-Term Awards made pursuant
to the Plan.

     B. Board of Directors. The Board of Directors of Honeywell International
Inc.

     C. Code. The Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as amended from time to time.

     D. Committee. The Management Development and Compensation Committee of the
Board of Directors or any successor thereto.

     E. Consolidated Earnings. Consolidated net income for the year for which an
Award is made as shown on the audited consolidated statement of income of the
Company, adjusted to omit the effects of extraordinary items, gain or loss on
the disposal of a business segment (other than provisions for operating losses
or income during the phase-out period), unusual or infrequently occurring events
and transactions and the cumulative effects of changes in accounting principles,
all as determined in accordance with generally accepted accounting principles.

     F. Company. Honeywell International Inc. or Honeywell International Inc.
and its subsidiaries, as the context requires.

     G. Covered Employee. An Employee who is a “covered employee” within the
meaning of Section 162(m) of the Code, as amended, as such section may be
amended.

--------------------------------------------------------------------------------



     H. Employee. An individual who is on the active salaried payroll of the
Company or a subsidiary of the Company at any time during the period for which
an Award relates.

     I. Executive Employee. An Employee who by reason of job responsibilities is
in a position to make a measurable contribution to the achievement of the
Company’s objectives as established from time to time in connection with the
Plan. For purposes of the Plan, the term Executive Employee does not include an
Employee covered by the definition of the term Senior Executive Employee.

     J. Grandfathered Award. An Award issued under the Plan that was earned and
vested in full as of December 31, 2004.

     K. Reserve. The Incentive Compensation Award Reserve established pursuant
to Section IV of the Plan.

     L. Senior Executive Employee. An officer of Honeywell International Inc. or
other senior-level Employee who by reason of job responsibilities has been
determined by the Committee to be in a position to make a significant
contribution to the achievement of the Company’s objectives as established from
time to time in connection with the Plan.

III.  Effective Date

     The Plan became effective upon approval by the Company’s shareowners at the
Company’s 1994 Annual Meeting of Shareowners and is being amended and restated
effective as of January 1, 2009.

IV. Amounts Available for Awards

     A.   The maximum amount available for Incentive Compensation Awards to
Senior Executive Employees shall be determined as set forth in paragraph B of
this Section IV and such Awards shall be chargeable against the Reserve. The
maximum amount available for Long-Term Awards to Senior Executive Employees and
for both Incentive Compensation and Long-Term Awards to Executive Employees
shall be determined by the Committee and such Awards shall not be chargeable
against the Reserve.

     B.   A Reserve shall be established to which will be credited for each
fiscal year an amount to be determined by the Board of Directors not in excess
of 2% of Consolidated Earnings for such year.

     Before the Board of Directors shall determine the amount to be credited to
the Reserve for any fiscal year, the Company’s independent accountants for such
year shall report to the Board of Directors the maximum amount, if any, which
may be credited to the Reserve for such year. After receipt of the accountants’
report, which may be based on an estimate of the Company’s financial results for
the year, the Board of Directors shall determine the amount (not greater than
such maximum amount) that shall be credited to the Reserve for such year. If the
accountants’ report is based on an estimate, the amount credited to the Reserve
shall be subject

2

--------------------------------------------------------------------------------



to receipt of a further report from the accountants to the Board of Directors
confirming the maximum amount which may be credited to the Reserve.

     The total amount of Incentive Compensation Awards to Senior Executive
Employees for a fiscal year shall be limited by the total then in the Reserve
but need not exhaust such total. Any balance remaining after the making of
Awards to Senior Executive Employees shall be removed from the Reserve and will
not be available for future Awards to Senior Executive Employees.

V. Eligibility for Awards

     Incentive Compensation Awards and, subject to Section VI B, Long-Term
Awards, to Senior Executive Employees for any period may be granted to those
Senior Executive Employees who shall be selected by the Committee. Such
selections, except in the case of the Company’s Chief Executive Officer, shall
be made after considering the recommendations of the Chief Executive Officer.
The Committee shall also give consideration to the contribution made by the
Employee to achievement of the Company’s established objectives and such other
matters as it shall deem relevant. Incentive Compensation Awards and, subject to
Section VI B, Long-Term Awards, to Executive Employees for any period may be
granted to those Executive Employees who shall be selected by the Chief
Executive Officer.

     In the discretion of the Committee or the Chief Executive Officer, as
appropriate, Awards may be made to Employees who retired or whose employment
terminated after the beginning of the period for which an Award is made, or to
the designee or estate of an Employee who died during such period.

VI. Determination of Amounts of Awards

     The amounts of Awards to Senior Executive Employees will be determined by
the Committee acting in its discretion. Such determinations shall be made after
consideration of such matters as the Committee shall deem relevant which shall
include, except in the case of an Award for the Chief Executive Officer, the
recommendations of the Chief Executive Officer. The amounts of Awards to
Executive Employees will be determined by the Chief Executive Officer.

     Two types of awards may be made under the Plan:

     A. Incentive Compensation Awards. These are Awards based on achievement of
short-term business objectives for the Company as established by the Board of
Directors or the Committee for this purpose for each fiscal year, and
achievement of short-term business objectives for the Company’s operating units
as established by the Chief Executive Officer for this purpose for each fiscal
year. Awards to Executive Employees may be based on achievement of short-term
business objectives for the Company’s operating units rather than for the
Company.

     In establishing short-term business objectives, consideration will be given
to, among other things, the financial plans for the year for the Company and its
operating units.

     The maximum Incentive Compensation Award payable with respect to any fiscal
year to an individual who is the Chief Executive Officer during any part of such
fiscal year shall be

3

--------------------------------------------------------------------------------



equal to 0.4% of Consolidated Earnings for such year. The maximum Incentive
Compensation Award payable with respect to any fiscal year to any other Employee
shall be equal to 0.2% of Consolidated Earnings for such year. If the total of
the maximum Incentive Compensation Awards determined pursuant to this paragraph
VI for Senior Executive Employees would otherwise exceed 2% of Consolidated
Earnings for a fiscal year, then each individual maximum shall be reduced
pro-rata so that in the aggregate their total equals 2% of Consolidated
Earnings.

     Incentive Compensation Awards may be made either at or following the end of
the fiscal year to which they relate; provided, however, that no Incentive
Compensation Awards shall be made to Senior Executive Employees prior to receipt
by the Chief Executive Officer of assurances from the Chief Financial Officer
and the Company’s independent accountants that the amount which the Board of
Directors has determined shall be credited to the Reserve for the fiscal year to
which the Awards relate is not greater than the maximum amount permitted under
Section IV.

     B. Long-Term Awards. These are Awards based on achievement of long-term
objectives established by the Board of Directors or the Committee for this
purpose for each long-term performance period.

     Long-term performance periods will cover a period longer than one fiscal
year. Long-term objectives will be established in terms of some measurable
standard determined by the Board of Directors or the Committee for each period.

     The Employee’s individual performance and contribution to the achievement
of established objectives will be considered in determining the amount of an
Award.

     No Long-Term Awards shall be granted under the Plan after December 31,
2003. All Long-Term Awards granted under the Plan prior to December 31, 2003 and
outstanding as of December 31, 2004 were earned and vested in full as of
December 31, 2004.

VII. Form of Awards

     Awards under the Plan shall be made in cash.

VIII. Payment of Awards

A. This Section VIII A shall apply to Grandfathered Awards only.



     (1) Awards under the Plan shall be paid currently, unless the Committee
shall determine that any Award shall be deferred. Deferred Awards may be made in
one lump sum or in installments and may accrue notional interest, all as the
Committee shall determine; provided, however, that the rate of notional interest
shall not exceed the greater of (i) 10% or (ii) 200% of the 10-year U.S.
Treasury Bond rate at the time of determination, and interest shall be
compounded daily. An individual to whom an Award has been made shall not have
any interest in the cash until the cash has been paid.

4

--------------------------------------------------------------------------------



     (2) The rate of notional interest established by the Committee shall be set
forth on Schedule A attached hereto and made a part hereof. Any portion of such
rate designated as “Vested Rate” on such Schedule A shall be nonforfeitable at
all times. Any portion of such rate designated as “Contingent Rate” on such
Schedule A shall become nonforfeitable only if the Employee is still employed by
the Company at the end of the third full calendar year following the calendar
year to which the Award relates; provided, however, that in the event an
Employee terminates employment with the Company as a result of early or normal
retirement (as defined in the qualified pension plan in which the Employee
participates), death or disability (determined in the same manner as under the
AlliedSignal Voluntary Employees Beneficiary Association Long-Term Disability
Income Plan), no portion of such rate shall be treated as “Contingent”, even if
such retirement, death or disability occurs prior to the end of the third full
calendar year following the calendar year to which the Award relates. The rate
established by the Committee and set forth on Schedule A shall remain in effect
until superceded by action of the Committee and amendment of such Schedule A.



     (3) When an Award is made, the Company shall cause the cash to be paid to
the individual to whom the Award is made at the time or times specified by the
Committee or the Chief Executive Officer, as appropriate, or, if no time or
times is specified, as soon as practicable after the Award is made.

     (4) When circumstances are deemed justifiable by the Committee, it may,
upon agreement with the Employee or the Employee’s estate or designee, authorize
an immediate lump sum payment in cancellation of all or any part of any
outstanding deferred Award, authorize a change in the number of installments in
which a deferred Award is to be paid or authorize a change in the time of
payment of any unpaid installments. Any such lump sum payments shall be equal to
the amount of the unpaid installments canceled plus any accrued notional
interest.

     (5) Notwithstanding the foregoing, in the event an Employee’s employment
with the Company is terminated either voluntarily or for “gross cause” (as
defined in the Severance Pay Plan for Designated Career Band 5 Employees of
AlliedSignal Inc. or in the AlliedSignal Severance Pay Plan for Senior
Executives, as applicable), the nonforfeitable portion of such Employee’s
deferred Awards shall be distributed in a lump sum as soon as practicable after
such termination of employment.

     B. This Section VIII B shall apply to all Incentive Compensation Awards
other than Grandfathered Awards. Incentive Compensation Awards shall be paid in
full in one lump sum as soon as practicable following the end of the fiscal year
in which the Incentive Compensation Award was earned, but no later than the 15th
day of the third month following the end of such year, provided that, except as
provided in the second paragraph of Section V, the recipient Employee is still
actively employed by the Company on the date the Incentive Compensation Award is
paid. Notwithstanding the foregoing, the Committee may, in its sole discretion,
and with respect to “covered employees” subject to Section 162(m) of the Code,

5

--------------------------------------------------------------------------------



permit payment of an Incentive Compensation Award to an individual who is
employed by the Company as of the end of the fiscal year in which the Incentive
Compensation Award is earned but who is no longer actively employed by the
Company on the date such Award is paid.

     C. At the time any Incentive Compensation Award is paid to Senior Executive
Employees, the Reserve shall be reduced by the amount of such Award, regardless
of whether such Award is in a lump sum or in installments, current or deferred.

     D. The Committee may, in its sole discretion, permit Employees to defer
Incentive Compensation Awards in accordance with and subject to the terms and
conditions of the Company’s Deferred Incentive Compensation Plan (the “DIC
Plan”).

IX. Accelerated Payment

     A. Notwithstanding anything to the contrary in the Plan, in the event of
(i) the purchase of shares of the Common Stock of Honeywell International Inc.
(“Common Stock”) pursuant to a tender offer or exchange offer (other than an
offer by the Company) for all or any part of the Common Stock, (ii) a change in
control of the Company (as defined in this Section IX), (iii) a merger (other
than a merger into a majority owned subsidiary of the Company) in which the
Company will not survive as an independent, publicly owned corporation, a
consolidation, or a sale, exchange or other disposition of all or substantially
all the Company’s assets, or (iv) a substantial change in the composition of the
Board of Directors during any period of two consecutive years such that
individuals who at the beginning of such period were members of the Board of
Directors cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election by the Company’s shareowners of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period (the date
upon which an event described in clause (i), (ii), (iii) or (iv) of this Section
IX occurs shall be referred to herein as an “acceleration date”), the Employee
shall be entitled to receive, and the Company shall pay in cash to the Employee
on or as soon as practicable following such acceleration date, but in no event
later than 90 days after the acceleration date, (a) the Employee’s Incentive
Compensation and Long-Term Awards (other than previously deferred Awards) for
each year and long-term performance period that has been completed prior to the
acceleration date but which have not yet been paid, (b) an amount equal to the
maximum Incentive Compensation Award for any year that has not been completed to
which the Employee would have been entitled if the short-term business
objectives for such year had been met and if the Employee had been employed
throughout the entire year times a fraction the numerator of which is the number
of full months of employment during such year to the acceleration date and the
denominator of which is 12, and (c) an amount equal to the maximum Long-Term
Award for each long-term performance period that has not been completed to which
the Employee would have been entitled if the long-term objectives for such
period had been met and if the Employee had been employed throughout each such
period times a fraction the numerator of which is the number of full months of
employment during such long-term performance period to the acceleration date and
the denominator of which is the total number of full months in such long-term
performance period.

     B. A “change in control” is deemed to occur at the time when any entity,
person or group (other than the Company, any subsidiary or any savings, pension
or other benefit

6

--------------------------------------------------------------------------------



plan for the benefit of employees of the Company or its subsidiaries) which
theretofore beneficially owned less than 30% of the Common Stock then
outstanding acquires shares of Common Stock in a transaction or series of
transactions that results in such entity, person or group directly or indirectly
owning beneficially 30% or more of the outstanding Common Stock.

     C. This Section IX C shall apply to Grandfathered Awards only. An Employee
may elect, with respect to deferred Awards and notional interest accrued
thereon, if any (“Deferred Awards”), that the Deferred Awards be paid in one
lump-sum payment as soon as practicable following an acceleration date, but in
no event later than 90 days after such acceleration date. Such election must be
filed at the time the Employee requests the Committee to defer an Award, but in
no event after an acceleration date.

     D. This Section IX D shall apply to Grandfathered Awards only.
Notwithstanding anything to the contrary in the Plan, after an acceleration date
the rate at which notional interest shall be credited on Deferred Awards may not
be reduced by the Committee below the rate last set by the Committee prior to
the acceleration date (the “Prior Rate”), the Plan may not be amended to reduce
the Prior Rate and notional interest shall be credited annually at the Prior
Rate or such higher rate as the Committee may determine following the
acceleration date on all amounts which continue to be deferred following the
acceleration date, including notional interest on all such deferred amounts.

     E. Notwithstanding anything herein to the contrary, to the extent an Award
has been deferred pursuant to Section VIII D, such Award shall be subject to the
terms and conditions of the DIC Plan including, without limitation, with respect
to change in control events.

X. Special Awards and Other Plans

     Nothing contained in the Plan shall prohibit the Company or any of its
subsidiaries from granting special performance or recognition awards, not
chargeable against the Reserve, under such conditions, and in such form and
manner as it sees fit, to Employees (including Senior Executive Employees) for
meritorious service of any nature.

     In addition, nothing contained in the Plan shall prohibit the Company or
any of its subsidiaries from establishing other incentive compensation plans
providing for the payment of incentive compensation to Employees (including
Senior Executive Employees), not chargeable against the Reserve.

XI. Amendment and Interpretation of the Plan

     A. The Board of Directors shall have the right with the prior approval of
the Committee to amend the Plan from time to time or to repeal it entirely or to
direct the discontinuance of Awards either temporarily or permanently; provided,
however, that (i) no amendment of the Plan shall operate to annul, without the
consent of the Employee, an Award already made hereunder, and (ii) with respect
to Incentive Compensation Awards for Covered Employees, no amendment of the Plan
to change the performance goal based on Consolidated Earnings, to change the
maximum Incentive Compensation Award, to change the maximum

7

--------------------------------------------------------------------------------



interest rate on deferred Awards, or to change the definition of Consolidated
Earnings, shall be effective without approval by the shareowners of the Company.

     B. The decision of the Committee with respect to any questions arising in
connection with the administration or interpretation of the Plan shall be final,
conclusive and binding.

XII. Miscellaneous

     A. The Plan is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”) and the regulations promulgated thereunder, and the
provisions hereof shall be interpreted in a manner that satisfies such
requirements, to the extent permitted by law. All Grandfathered Awards are
intended to be excluded from coverage under Section 409A pursuant to Section
1.409A-6 “Statutory application and effective dates”. All Incentive Compensation
Awards granted after December 31, 2004 are intended to be excluded from coverage
under Section 409A pursuant to Section 1.409A-1(b)(4) “Short-term deferrals”. If
any provision of the Plan would otherwise frustrate or conflict with this
intent, the Board of Directors may amend the Plan to the extent necessary to
comply with Section 409A, provided that such amendment shall not result in
additional cost to the Company and provided further that nothing herein shall
require the Company to provide any Employee with any gross-up for any tax,
interest or penalty incurred by the Employee under Section 409A of the Code.

     B. All expenses and costs in connection with the operation of the Plan
shall be borne by the Company and no part thereof (other than the amounts of
Incentive Compensation Awards to Senior Executive Employees under the Plan)
shall be charged against the Reserve.

     C. All Awards under the Plan are subject to withholding, where applicable,
for federal, state and local taxes.

 

 

8

--------------------------------------------------------------------------------



SCHEDULE A
Notional Interest Rate
          Award Year
Vested Rate

Contingent Rate

Total Rate
              1998 (Bands 5 and below)  
6%

3%

9%
              1998 (Bands 6 and above)  
8%

3%

11%


 

 



 

 

9

--------------------------------------------------------------------------------